DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/14/2020 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim(s) 9-11 and 14-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Election/Restrictions
Newly submitted claims 12, 13 and 18-20 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
Original claims 9-11 and 14-17 are directed to “a band portion having-one end or two ends and being partially mounted to the mounting area of the cover main body portion so that the one end or the two ends is/are free ends”. On the other hand, the newly amended claims 12, 13 and 18-20 are directed to “a band portion mounted to the cover main body portion in a manner that the band traverses the mounting area from any one of the four sides to one of the other three sides of the four sides, wherein the band portion is formed into a looped shape”. The related inventions are distinct because the inventions as claimed are not capable of use together or can have a materially different design, mode of operation, function, and effect. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants. Therefore, it would be serious search and examination burden if restriction were not required because the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries) and the prior art applicable to one invention would not likely be applicable to another invention.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 12, 13 and 18-20 withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 9-11 and 14-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 9; lines 4-5 recite, “a band portion having one end or two ends and being partially mounted to the mounting area of the cover main body portion so that the one end or the two ends is/are free ends” (emphasis added). It appears Applicant did not disclose this feature in the specification specially the underlined portion of the limitation. Although, in Fig. 8 and Para. [0031] (as published) disclose, “No band hole 8 is formed, and only an inner right or inner left side of the band portion 2-1 is directly fixed by a fixing portion 9. However, right and left two band portions 2-1 may be joined into one member, and, for example, a center of the two band portions 2-1 may be fixed by the fixing portion 9”, but nowhere in the citations discloses, “the one end or the two ends is/are free ends”. Therefore, this limitation in claim 9 raises new matter issue. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 9-11 and 14-17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9; lines 4-5 recite, “a band portion having one end or two ends and being partially mounted to the mounting area of the cover main body portion so that the one end or the two ends is/are free ends” (emphasis added). It is unclear how the one or two ends of the band portion can be mounted in the mounting area and at the same time it has one or two free ends. Therefore, this feature in claim 9 renders the claim vague and indefinite. Further, it is also unclear, if the two ends of the band portions are free ends, how can the band portions be mounted in the mounting area. 
 	Claim 17 recites, “wherein the cover main body portion has a hole, and wherein the band portion is inserted into the hole”. It is not clear how the band portion is inserted into a hole, where claim 9 recites (in which claim 17 depends on), “the one or the two 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9-11, 14, 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Corcoran et al. (US 20130048514, hereinafter “Corco”) and further in view of Wong Chee (US 20160277053, hereinafter “Wong”) and further 
	Regarding claim 9, Corco discloses,
	A portable terminal cover(see, the universal case for the portable electronic devices in Figs. 1A-1D), comprising: 
(drawing below shows real panel 100 secures the PED 115 using elastic band 105) and is made of a freely foldable material (Rear panel 100 may be pivoted with respect to front panel 120 about hinge 135 in order to adjust the angle of inclination of rear panel 100, Para. [0054])”; and 

    PNG
    media_image1.png
    717
    603
    media_image1.png
    Greyscale

	“a band portion mounted to  the cover main body portion(an adjustable flexible band 105 may extend from slots 110 at each of the four corners of rear panel 100, Para. [0054])”. 
	In a similar field of endeavor, Wong discloses, “a retainer has side surfaces and a back surface connected to the side surfaces(see, the protective case 11)”.
	Therefore, it would be obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify Corco by specifically providing a retainer has side surfaces and a back surface connected to the side surfaces, as taught by Wong for the purpose of providing a protective case, shell or frame which can always be used to hold and protect the smart phone device. 
	But, the combination of Corco and Wang does not disclose, “wherein the band portion is sandwiched between a portable terminal and a retainer to which the portable terminal is fixed, and wherein the band portion is sandwiched between the side surfaces and the back surface of the retainer and the portable terminal so that the portable terminal is fixed to the retainer.”
	Nonetheless, Corco does disclose, a cover with a band portion mounted to the body of the cover (see, Figs. 1A-1D) and Wong discloses, a retainer to the portable terminal is fixed (see smart device 31is placed into the protective case 11). Since the band portion 105 (as taught by Corco in Figs. 1A-1D) is adjustable and 
Please refer to the figure below for proposed combination:	
Step 1: attaching protective case 11 of Wong Chee into the panel 100 of Corcoran using the band 105, as shown by the arrow.

    PNG
    media_image2.png
    656
    1250
    media_image2.png
    Greyscale

	Step 2: placing the phone 31 on the top of the band 105 and the back surface of the protective case 11 after the protective case 11 attached to the panel 100.  
 	Step 3: placing the phone 31 into the protective case 11, will sandwich the band 105 between phone 31 and back and side surface of the protective case 11 (note, band 105 is only be used to hold the protective case 11 in the panel 11, not the phone) and therefore, phone 31 will be fixed to the protective case 11. 
	Therefore, it would have been obvious to one of the ordinary skill in the art at the time of invention was made to apply this extremely well-known technique in order to comply with industry standards and market needs.

 	In a similar field of endeavor, Dixon discloses, “a band portion having-one end or two ends and being partially mounted to the mounting area of the cover main body portion so that the one end or the two ends is/are free ends (FIGs. 2-5 show perspective views of the open one-piece band with a left and right L shaped holding member which has a left leg 26A, and foot 26B and a right leg 28A).”
	Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify the combination of Corco and Wong a band portion having-one end or two ends and being partially mounted to the mounting area of the cover main body portion so that the one end or the two ends is/are free ends, as taught by Dixon for the purpose an improved technique to hold the phone in place. 
	Regarding claim 10, the combination of Corco, Wong and Dixon discloses everything claimed as applied above (see, claim 9), further Corco discloses, “wherein the band portion is made of rubber(The flexible band may be manufactured using silicon, nylon, and/or other elastic material, Para. [0040]).”
	Regarding claim 11, the combination of Corco, Wong and Dixon discloses everything claimed as applied above (see, claim 9), further Corco discloses, “wherein the band portion is made of cloth(The flexible band may be manufactured using silicon, nylon, and/or other elastic material, Para. [0040]).”
	
Regarding claim 14, the combination of Corco, Wong and Dixon discloses everything claimed as applied above (see, claim 9), further Corco discloses, “the portable terminal cover enables exposure of a camera provided in the portable terminal (a camera 117 of PED 115 is visible through one of openings 108, Fig. 1E).”
	However, Corco does not explicitly disclose, “wherein the cover main body portion and the retainer are movable relatively to each other.”
 	In a similar field of endeavor, Wong discloses, “wherein the cover main body portion and the retainer are movable relatively to each other (see, Figs. 2-6 shows flip over cover 1  are movable to the protective case 11)”.
	Therefore, it would be obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify Corco by specifically providing wherein the cover main body portion and the retainer are movable relatively to each other, as taught by Wong additional advantages, by providing a functional flip cover protective case.
	Regarding claim 15, the combination of Corco and Wong discloses everything claimed as applied above (see, claim 9), further Corco discloses, “wherein the cover main body portion is deformable ( Fig. 2A-Fig. 3B show real panel 100 is deformable), and enables exposure of a camera provided in the portable terminal(a camera 117 of PED 115 is visible through one of openings 108, Fig. 1E).”
	Regarding claim 17, the combination of Corco and Wong discloses everything claimed as applied above (see, claim 9), further Corco discloses, “wherein the cover main body portion has a hole, and wherein the band portion is inserted into the hole (Fig. 1A-1G show band 105 is inserted into a hole).”

	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Corcoran, in view of Wong, in view of  Dixon and further in view of Peel (US 20150111624, hereinafter “Peel”).
	Regarding claim 16, the combination of Corco, Wong and Dixon discloses everything claimed as applied above (see claim 9), however the combination of Corco, Wong and Dixon does not explicitly disclose, “wherein the cover main body portion is configured to enable mounting of a plurality of portable terminals.”
	In a similar field of endeavor, Peel discloses, “wherein the cover main body portion is configured to enable mounting of a plurality of portable terminals(With reference to FIGS. 1-7, the present invention provides a dual holding case for mobile computing devices (100, 102).).”
	Therefore, it would be obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify Corco by specifically providing the combination of Corco, Wong and Dixon wherein the cover main body portion is configured to enable mounting of a plurality of portable terminals, as taught by Wong for the purpose of providing a single carrying case that holds two types of mobile computing devices.

Relevant reference(s)
 	US 20140216971: The invention relates generally to a protective casing or cover for an electronic device having a display, the protective casing or cover having a very low profile that can be unfolded to be configured as a stand for the electronic device.

US 6892880: The present invention relates to a PDA holding assembly for holding a PDA device therein. More particularly, the PDA holding assembly includes a PDA holding unit and a holding case, such that the holding unit detachably secures the PDA device in place and the holding case covers and protects the PDA device therein. A PDA unit is defined as a personal digital assistant unit.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLAM SOROWAR whose telephone number is (571)270-3761.  The examiner can normally be reached on Mon-Fri: 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571) 272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/GOLAM SOROWAR/Primary Examiner, Art Unit 2641